Opinion issued September 17, 2007








In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01-07-00285-CV
          01-07-00354-CV
          01-07-00355-CV
____________

IN RE LAURA CHRISTINE ROGERS, Relator



Original Proceedings on Petitions for Writs of Mandamus



MEMORANDUM OPINION	Relator Laura Christine Rogers has filed three petitions for writs of mandamus,
complaining of various acts by Judge Pope (1) (case number 01-07-00285-CV), former
Associate Judge Shoemake (2) (case number 01-07-00354-CV), and amicus attorney
Steven Monk (case number 01-07-00355-CV) during the pendency of the underlying
suit affecting the parent-child relationship.
	We have general mandamus jurisdiction over a judge of a district or county
court in this Court's court of appeals district.  See Tex. Gov't Code Ann.
§ 22.221(b)(1) (Vernon 2004).  Accordingly, we have no mandamus jurisdiction over
the former associate judge or the amicus attorney.  We dismiss the petitions for writs
of mandamus in case numbers 01-07-00354-CV and 01-07-00355-CV.  We deny the
petition for a writ of mandamus in case number 01-07-00285-CV.

PER CURIAM
Panel consists of Justice Nuchia, Hanks, and Bland.
1.              
           --
      
2.